Citation Nr: 1455441	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the claims file.

In addition, this matter was previously remanded by the Board for further development, in July 2014.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran claims that he was injured during his active military service while working on a large "90 gun."  The Veteran stated that he and another soldier were maneuvering the gun with ropes when the soldier let go of the rope resulting in the Veteran being thrown into the air and landing on his back.  The Veteran stated he was sent to the dispensary three times and treated.  He stated he self-medicated with liniment.  The Veteran stated that since that incident he experienced backaches but it did not worsen until 2003, when he sought treatment.

As stated above, this matter was remanded by the Board in July 2014 as the Veteran had not been afforded a VA examination for his claimed low back disorder.  The Board noted that based on the evidence of current treatment and his lay statement of injury during service, a VA examination was needed for further development in order to clarify the diagnosis and the etiology of the disability.  

The Veteran was afforded a VA examination in August 2014 where his diagnosis of degenerative arthritis of the spine and chronic low back pain was confirmed.  The VA examiner determined that it was less likely than not that the Veteran's low back disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner provided the following rationale:

With the Veteran's statements regarding his symptomatology that the pain has worsened the past 10 years, reviewed 2004 X-ray and 2013 MRI/xray.  Also did not have a diagnosis post injury.  Hearing the Veteran's account and his relief with liniment, it was more likely than not a lumbar strain.  The Xray from 2004 to the MRI of 2013 show a progression of degenerative changes.  This would be a natural progression of aging.

The Board finds this rationale is not adequate as it did not explain whether the lumbar strain the VA examiner determined occurred during service caused or aggravated the Veteran's current low back disorder.  As such, an addendum to the August 2014 VA examination is necessary prior to further appellate review of whether the Veteran's low back disorder is related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims file should be returned to the examiner who conducted the August 2014 VA examination.  In an addendum, the examiner should state whether it is at least as likely as not that any low back disorder diagnosed is related to the Veteran's period of service.  Specifically, the VA examiner is requested to opine on whether the Veteran's lumbar strain during service caused or aggravated the Veteran's current low back disorder.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered. 

In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service low back complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the August 2014 VA examiner is not available, the Veteran's claims file should be referred to a suitably qualified examiner for review of the record and the above-requested opinion.  The examiner's attention is directed to the above paragraphs relative to providing the requested opinion.

2. Upon completion of the above, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

